FILED
                           NOT FOR PUBLICATION                                OCT 06 2010

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


FRAN SIMONTACCHI,                                No. 09-15858

              Plaintiff - Appellant,             D.C. No. 3:07-cv-00407-LRH-
                                                 VPC
  v.

DEPARTMENT OF PUBLIC SAFETY; et                  MEMORANDUM*
al.,

              Defendants - Appellees.


                   Appeal from the United States District Court
                            for the District of Nevada
                    Larry R. Hicks, District Judge, Presiding

                           Submitted October 4, 2010**
                            San Francisco, California

Before: BERZON and CALLAHAN, Circuit Judges, and WOLLE, Senior District
Judge.***




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
        ***
             The Honorable Charles R. Wolle, Senior United States District Judge
for the Southern District of Iowa, sitting by designation.
      Ms. Fran Simontacchi appeals from a grant of summary judgment against

her on her claims that Nevada denied her equal protection of the law and retaliated

against her for protected speech when it denied her certain compensation, “4800

time,” for days on which she could only work part time.1 We affirm the district

court’s grant of summary judgment.

      To the extent that Simontacchi claims a denial of equal protection on the

basis that Nevada denied her 4800 time as an employee of its Parole and Probation

Division while allowing for 4800 time for officers of the Highway Patrol, Nevada

offered a rational basis for its differentiation between the employees of the

divisions. See Heller v. Doe, 509 U.S. 312, 319 (1993).

      To the extent that Simontacchi claims a denial of equal protection on the

basis of gender discrimination, she failed to present any evidence of differential

treatment based on gender.

      The district court did not err in granting summary judgment against

Simontacchi on her First Amendment claim. Simontacchi’s speech concerned only

her claim to 4800 time. Accordingly, it is doubtful that it touched on a matter of

public concern, and it probably was not protected speech. See Coszalter v. City of



      1
            Because the parties are familiar with the facts and procedural history,
we do not restate them here except as necessary to explain our decision.

                                          2
Salem, 320 F.3d 968, 973 (9th Cir. 2003). In any case, there is nothing in the

record to support Simontacchi’s assertion that Nevada denied her 4800 time in

retaliation for her speech.

      The district court’s grant of summary judgment in favor of Nevada and

against Simontacchi is AFFIRMED.




                                         3